Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered January 30, 1996, convicting defendant, after a jury trial, of robbery in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and sentencing him to concurrent terms of 21/s to 7 years, IV3 to 4 years, and 1 year, respectively, unanimously affirmed.
The court appropriately exercised its discretion in granting the People’s request for a missing witness charge regarding defendant’s cousin, who would have been expected to provide material, noncumulative evidence favorable to defendant, since defendant failed to show that diligent efforts to produce the witness, including arranging for a babysitter, would have been unsuccessful (see, People v Gonzalez, 68 NY2d 424, 428).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Milonas, Nardelli and Tom, JJ.